Case: 15-12716     Date Filed: 01/04/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-12716
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:13-cv-00711-MHS



SHERYL STOREY HAMMONDS,

                                                               Plaintiff-Appellant,

                                        versus

FULTON COUNTY, et al.,

                                                               Defendants,

SHERIFF THEODORE JACKSON,
in his official capacity as the Fulton County Sheriff,

                                                              Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (January 4, 2016)
              Case: 15-12716      Date Filed: 01/04/2016   Page: 2 of 4


Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Sheryl Storey Hammonds, a former deputy of the Fulton County Sheriff’s

Office, appeals the summary judgment in favor of Sheriff Theodore Jackson and

against her amended complaint about retaliation for engaging in a protected

activity, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-3(a). The district court ruled that Hammonds failed to establish that

employees of the Sheriff twice denied her requests to obtain additional

employment, denied her applications for leave under the Family and Medical

Leave Act, and transferred her to the jail to retaliate for a statement she gave in an

investigation about potential discrimination by Officer Charlene Heard.

Alternatively, the district court ruled that Hammonds failed to prove that the

legitimate reasons provided for the employment decisions were pretexts for

retaliation. We affirm.

      We review a summary judgment de novo and view the evidence in the light

most favorable to the nonmovant. Brown v. Alabama Dep’t of Transp., 597 F.3d

1160, 1173 (11th Cir. 2010). Summary judgment is appropriate “if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Mere conclusions

and factual allegations unsupported by evidence are insufficient to survive a


                                           2
              Case: 15-12716     Date Filed: 01/04/2016    Page: 3 of 4


motion for summary judgment. Ellis v. England, 432 F.3d 1321, 1326–27 (11th

Cir. 2005).

      Hammonds failed to establish a causal connection between any adverse

employment action and her protected activity. See Brown, 597 F.3d at 1182.

Although Heard denied Hammonds’s first request for additional employment in

January 2011 and arguably contributed to the denial of Hammonds’s second

request in February 2011, those actions were too remote to Hammonds’s protected

activity in the summer of 2009 to establish causation based on temporal proximity.

See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). With

respect to the denial of Hammonds’s requests for leave, the undisputed evidence

established that Colonel Jimmy Butts was the ultimate decisionmaker and he was

unaware of Hammonds’s statement about Heard, which eliminated any potential

motive for retaliation. See Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791,

799 (11th Cir. 2000). And Sheriff Jackson testified, without dispute, that he did not

know of Hammonds’s protected activity and that he transferred her to the jail to

satisfy a court decree that required him to staff the facility with more supervisors.

See id. Hammonds alleged that Heard attended staffing meetings and could have

recommended the transfer, but Hammonds failed to provide any evidence, beyond

her speculation, that Jackson then served as a “mere conduit, or ‘cat’s paw’ to give




                                           3
              Case: 15-12716    Date Filed: 01/04/2016   Page: 4 of 4


effect to [Heard’s retaliatory] animus.” See Stimpson v. City of Tuscaloosa, 186

F.3d 1328, 1332 (11th Cir. 1999).

      We AFFIRM the summary judgment in favor of Sheriff Jackson.




                                         4